        Case 1:21-mj-00533-ZMF Document 12-9 Filed 08/10/21 Page 1 of 1




From: Rachel Vaughan <rachelkrissinger@gmail.com>
Date: Thu, Aug 5, 2021, 15:09
Subject: Sam’s character
To: <adorian.lazar@gmail.com>




I’m a middle aged American housewife, mother, grandparent, artist and sometimes
antique dealer. I’ve known Sam for about 10 years. I first met this young man while
selling at a PA antique show. Sam was set up and selling, across from my husband & I.
My husband & I were very impressed with this young man’s eagerness to learn about
the history of art & antiquities, and his willingness to make a living in a very competitive,
hard business. We were further impressed by how he was always willing to help in the
lifting of heavy furniture, etc.
Over the years we’ve known Sam to be a generous guy who would give you the shirt off
his back if you needed it. He is also a wonderful father and provider for his two children.
He and his kids have a garden, and he makes wonderful meals for his family and
includes his children in daily life. He is a good man. I’ve never known or seen anything
but kindness and hard work. Please give this young man a chance. I’m willing to stand
for him, because he is a very decent person. Thank you for your time.


Sincerely,


Rachel Vaughan Krissinger
